Citation Nr: 1333642	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left lower extremity weakness due to multiple sclerosis.  

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity weakness due to multiple sclerosis.  

3.  Entitlement to a disability rating in excess of 10 percent for optic neuritis due to multiple sclerosis.  

4.  Entitlement to a disability rating in excess of 10 percent for mood disorder, cognitive impairment, and speech impairment due to multiple sclerosis.  

5.  Entitlement to a disability rating in excess of 10 percent for left cranial nerve 7 impairment due to multiple sclerosis.  

6.  Entitlement to a disability rating in excess of 10 percent for left long thoracic nerve impairment due to multiple sclerosis.  

7.  Entitlement to separate compensable ratings for other manifestations of multiple sclerosis.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1995, and September 1995 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the time of a March 2009 decision, the only manifestation of multiple sclerosis which was recognized was left eye optic neuropathy, and the disability was rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2013), which is for multiple sclerosis and which advises that 30 percent is the minimum rating.  A note to such code indicates that when ratings in excess of the prescribed minimum rating are assigned, the Diagnostic Codes be utilized as bases of evaluations are to be cited, in addition to the code identifying the diagnosis.  

In April 2010, the RO changed the one rating assigned as described above to 3 separate ratings, each effective from the January 2009 date of claim.  One is for left lower extremity weakness, rated 20 percent under 38 C.F.R. § 4.214a, Diagnostic Code 8018-8520 (2013), and the other 2 are for right lower extremity weakness and left eye optic neuritis, each rated as 10 percent, the former under 38 C.F.R. § 4.124a, Diagnostic Code 8520, and the latter under 38 C.F.R. § 4.79, Diagnostic Code 6066 (2013).  In June 2013, the RO granted service connection for mood disorder, cognitive impairment, and speech impairment, and rated it as 10 percent disabling; for left 7th cranial nerve impairment, rated 10 percent; and for left long thoracic nerve impairment, also 10 percent, each from the January 2009 date of claim.  The appeal continues as it is presumed that the Veteran seeks additional compensation.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The issue of entitlement to separate compensable ratings for other manifestations of multiple sclerosis was added to the cover page by the Board at the time of its December 2012 remand because it is considered to be part of the Veteran's appeal for a higher rating overall due to impairment from his service-connected multiple sclerosis.  

In his June 2010 substantive appeal, the Veteran indicated that he believed he was entitled to additional compensation for a dependent child.  This matter was referred to the RO for appropriate action in December 2012.  As it appears that no action has been taken on it to date, it is hereby again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Disability ratings are assigned based on impairment shown during the rating period, which in this case began in January 2009.  

At the time of January 2010 VA examinations, the Veteran indicated that he "sees" and "is being treated" by Donald Schmechel, M.D., a neurologist.  

The Board remanded the case in December 2012 in an effort to obtain all medical records of treatment which the Veteran had received from Dr. Schmechel from the January 2009 date of claim to present.  In April 2013, the Veteran indicated that as someone who had had multiple sclerosis for almost 20 years, he had had neurological examinations "countless times".  

In response to an April 2013 request for treatment records dating from 2003 to present from Dr. Schmechel, only a May 2013 report from Dr. Schmechel was received.  Additionally, the February 2013 VA multiple sclerosis examination report indicates that the Veteran was on Betaseron until 1 year prior for his multiple sclerosis.  These facts suggest that there are additional outstanding records of treatment which Dr. Schmechel has provided to the Veteran since the January 2009 date of claim.  Dr. Schmechel indicated in May 2013 that the Veteran had returned after a long interval, but he did not say how long it had been, and as noted above, in January 2010, the Veteran stated that he "sees" Dr. Schmechel and that he "is being treated by" him.  It seems very likely that Dr. Schmechel treated the Veteran more than once between January 2009 and the present.  Additionally, his May 2013 report indicates that the Veteran was presently "getting into Dorn VAMC", and was to return to Dr. Schmechel's clinic in 6 months, which would be in November 2013.  

It appears that further RO action is necessary to request additional medical records of treatment which Dr. Schmechel furnished the Veteran from January 2009 to present, as well as or including any treatment by him in or about November 2013; all medical records of treatment the Veteran has received from Duke University since January 2009; all medical records of treatment the Veteran received from the Falls Neurology and Memory Center since January 2009, and all medical records of treatment which the Veteran has received from the Dorn VA Medical Center since January 2009, should be obtained.  

Next, in April 2013, the Veteran asserted that his multiple sclerosis caused his hearing to be weaker on his left side than on his right side.  In light of this, a VA audiometric examination should be conducted to determine whether the Veteran has a left ear hearing loss disability which is associated with his multiple sclerosis, and its nature, extent, and severity.  

Next, the VA multiple sclerosis examiner in February 2013 indicated that the Veteran does not have sleep disturbances attributable to his multiple sclerosis.  In April 2013, the Veteran indicated that he advised the VA examiner in February 2013 that he has not only frequent insomnia, but headaches also.  Moreover, the Veteran advised Dr. Schmechel in May 2013 that he has intermittent sleep, with good and bad weeks, and mind racing, and Dr. Schmechel assessed sleep disturbances.  Based on the evidence, the Board feels that a VA examination should be conducted to determine whether the Veteran has headaches and/or a sleep disorder which is associated with his service-connected multiple sclerosis, or with his mood disorder, and their nature, extent, and severity.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain all private and VA medical records of treatment which are relevant to the issues on appeal.  This should include all private medical records of treatment which the Veteran has received from Dr. Schmechel since January 2009, including any records of evaluation in or about November 2013; all medical records of treatment, including a comprehensive neuropsychiatric examination, which the Veteran received at Duke University since January 2009; all medical records of treatment he received from the Falls Neurology and Memory Center since January 2009, and all VA medical records of treatment he has received from the Dorn VA Medical Center since January 2009.

2.  After the above is completed, the Veteran should be scheduled for VA examinations to determine the nature, extent, and severity of any headache, insomnia and left ear hearing loss disorders which the Veteran has which are due to his service-connected multiple sclerosis (or alternatively for any headache or insomnia disorder, due to his mood disorder).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria.  

Opinions should be rendered as to whether any headache, sleep, or left ear hearing loss disorders found are at least as likely as not (a probability of at least 50 percent) due to the Veteran's service-connected multiple sclerosis, or, alternatively for any headache or sleep disorder, due to his mood disorder.  If those opinions are in the negative, opinions should be rendered as to whether any such headache, sleep, or left ear hearing loss disorders found are at least as likely as not (a probability of at least 50 percent) aggravated by the Veteran's service-connected multiple sclerosis, or, alternatively for the headache or sleep disorder, whether they have been aggravated by his mood disorder.  

Rationales should be furnished for all opinions. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The RO should specifically address the matter of whether additional compensation is warranted for headache, sleep and/or left ear hearing loss impairments.  If any of the benefits sought which are listed on the cover page (including the other-manifestations claim) remain denied, the Veteran should be furnished a supplemental statement of the case covering such benefits and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



